DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                 CRAIG MACK,
                                   Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D22-1436

                           [December 29, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 06-018683CF10A.

  Craig Mack, Crawfordville, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KUNTZ, JJ., concur.

                            *           *          *

    Not final until disposition of timely filed motion for rehearing.